Citation Nr: 0013667	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-42 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a higher evaluation for service-connected 
lumbosacral strain with degenerative disc disease at L5-S1, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Janet L. Moulton, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 1987 
with subsequent service on reserve duty.

This appeal arises from a July 1996 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) that awarded 
service connection for lumbosacral strain secondary to a  
motor vehicle accident, which was evaluated as noncompensably 
disabling.  In August 1996, the RO awarded a 10 percent 
rating for lumbosacral strain.  In April 1998, the RO 
increased the rating for lumbosacral strain with degenerative 
disc disease at L5-S1 to 20 percent.  The veteran continues 
to disagree with the assigned rating, and he has requested a 
60 percent rating for his low back disability.

FINDINGS OF FACT

1.  The veteran injured his low back during a bus accident 
while on reserve duty in February 1996.

2.  The veteran currently has limitation of motion due to a 
service-connected lumbar spine disability.

3.  On Department of Veterans Affairs (VA) examination in 
January 1997, the examining VA physician found that there was 
no compression fracture of the lumbosacral spine, but on 
examination in March 1998, the veteran was diagnosed with 
history of fracture of L1.


CONCLUSION OF LAW

The claim of entitlement to a higher rating for service-
connected lumbosacral spine disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); Colayong v. West, 12 Vet. App. 524, 532 
(1999); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must determine whether the veteran's 
rating evaluation claim is well grounded.  Under 38 U.S.C. 
§ 5107(a) (West 1991), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
submitted well grounded (i.e., plausible) claims.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998).  The threshold question 
is whether a claimant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  If a claimant meets this threshold 
requirement, VA's duty to assist in developing the facts 
pertinent to the claim under 38 U.S.C.A. § 5107 is triggered.  
Indeed, VA cannot assist a claimant in developing a claim 
that is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded (i.e., plausible).  In 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  A claim for an increased rating is "is 
generally well grounded under 38 U.S.C.A. § 5107(a) when a 
claimant indicates that a service-connected disability has 
increased in severity."  Colayong v. West, 12 Vet. App. 524, 
532 (1999); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992). 

The Board finds that the veteran's increased rating claim is 
well grounded on the basis of his statements and testimony 
about the severity of his low back disability, particularly 
the degree and frequency of his pain.  Since the claim is 
well grounded, VA's duty to assist the appellant in the 
development of the claim has been triggered.  


ORDER

The claim of entitlement to a higher evaluation for service-
connected lumbosacral strain with degenerative disc disease 
at L5-S1 is well grounded.  To this extent only, the appeal 
is granted.


REMAND

It is the opinion of the Board that additional development is 
required prior to disposition of the veteran's low back 
disability claim.

Because the claim of entitlement to service connection for a 
low back disability is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

On VA examination in January 1997, upon review of pertinent 
records, a VA physician opined that the veteran had not had a 
compression fracture of the lumbar spine.  However, a March 
1998 VA examination included a diagnosis of history of lumbar 
fracture.  Although the January 1997 VA examination appears 
to be more thorough in this particular regard because it 
addressed the apparent conflict in diagnoses, the subsequent 
diagnosis that referred to a history of lumbar fracture 
raises questions about the diagnosis.  In the interest of 
thoroughness and accuracy, the case will be remanded to 
reconcile the conflicting diagnoses and for the conduct of a 
thorough examination to assess the severity of the veteran's 
low back disability.

VA must also consider whether there is any functional loss 
due to pain.  In DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), the Court held that the rule against pyramiding of 
benefits (see 38 C.F.R. § 4.14 (1999)) "does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use including flare-
ups."  See also Schafrath v. Derwinski, 1 Vet. App. 589, 
592-93 (1991).  In addition, the Court stated that an 
examination should consider "the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination."  DeLuca, 8 Vet. App. 
at 207; see 38 C.F.R. § 4.45 (1999).  Examinations should 
include an assessment of the degree of limitation of motion 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  
Additionally, under 38 C.F.R. § 4.59 (1999), "[t]he joints 
involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged 
joint."

While the March 1998 examination did discuss pain on some 
motion, another examination would be helpful to ascertain 
the precise severity of pain on all relevant ranges of 
motion.

Additionally, it is unclear if the veteran is currently 
being treated for his low back disability.  On remand, the 
veteran should be asked to specify whether he is receiving 
ongoing treatment.  If the veteran's answer is affirmative, 
then the RO should seek to obtain copies of those treatment 
records.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his low back 
disability claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran specify whether he is receiving 
any ongoing treatment for his service-
connected low back disability.  If the 
veteran's answer is in the affirmative, 
then the RO must seek to obtain copies 
of all relevant treatment records and 
examination reports.

2.  The RO must schedule the veteran for 
a complete and thorough VA examination 
in order to determine the precise nature 
of the veteran's current low back 
disability, to specifically discuss the 
history of the veteran's low back 
disability in view of the recorded 
history and conflicting diagnoses, and 
to resolve whether the veteran has a 
fracture of the lumbar vertebra or a 
lumbosacral strain or other low back 
disability.  The examining specialist 
should specifically discuss the findings 
of compression fracture, lumbosacral 
strain, degenerative disc disease, and 
all other pertinent findings.  The 
examiner should be provided with the 
veteran's claims folder and should 
review the veteran's medical history 
prior to conducting the examination.  
All appropriate tests and studies should 
be accomplished at this time.  The 
examining physician should specifically 
conduct all relevant range of motion 
tests and should specifically indicate 
the ranges of motion in degrees and the 
point at which motion becomes painful in 
degrees.  The examination report should 
set forth all pertinent findings in a 
clear, comprehensive, and legible 
manner.

Upon remand, the veteran will be free to submit additional 
evidence, such as any records of private medical treatment 
pertaining to his disability and condition.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999); Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The Board notes that a remand "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 272 (1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if a rating higher than the 20 percent currently in 
effect for the veteran's service-connected low back 
disability may be granted.  If the decision remains adverse 
to the veteran, he and his representative should be furnished 
with a supplemental statement of the case.  The case should 
thereafter be returned to the Board for further review, as 
appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals





 



